Citation Nr: 1525025	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder, major depression and history of posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from July 1974 to November 1975.

The matter concerning entitlement to an increased rating for an acquired psychiatric disorder is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for anxiety disorder, major depression and a history of PTSD and assigned an initial 50 percent rating, effective January 31, 2005.  In December 2010, the Board had remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

In his notice of disagreement, the Veteran also raised the issue of entitlement to TDIU.  The VA Regional Office (RO) in Winston-Salem, North Carolina included that claim in an October 2013 Statement of the Case (SOC).  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

On a VA Form 21-4138, received by the RO in December 2014, the Veteran requested service connection for hearing loss and tinnitus.  These claims have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In January 2014, the Veteran submitted a signed consent form to obtain records from a private physician, Dr. E.W.H.  To date, no attempt has been made to obtain those records.  Some records from Dr. E.W.H. are of record.  A November 2005 examination report included diagnoses of PTSD and major depression and the opinion that the Veteran was permanently and totally disabled and unemployable.  In a June 2012 letter, from Dr. E.W.H. states that he had treated the Veteran since November 2005, and had last treated him in February 2012.  On remand, any outstanding records from Dr. E.W.H. should be obtained.  38 C.F.R. § 3.159(c)(1) (2014).  

In addition, a medical opinion addressing the current severity of the Veteran's psychiatric disability, to include whether he is unemployable, must be obtained on remand.  The medical evidence to date is inconsistent. 

A June 2012 examination report from Dr. E.W.H. includes diagnoses of PTSD and major depression and the assignment of a Global Assessment of Functioning (GAF) scale score of 35.  The private physician commented that the Veteran was unable to sustain social relationships, and that he was unable to sustain work relationships.  As a result, added Dr. E.W.H. the Veteran was determined to be permanently and totally disabled and unemployable.  

In contrast, a July 2013 VA mental disorders examination yielded diagnoses of anxiety disorder and major depressive disorder; a GAF score of 50 was provided.  The Veteran reported a supportive relationship between himself and his wife, and a fairly positive relationship with his children and grandchildren.  The examiner noted that Dr. E.W.H. had supplied a GAF score of 35, but that the Veteran did not at the time of this VA examination describe a level of impairment suggestive of a 35 GAF score.   

Records dated subsequent to the VA examination include a November 2013 VA discharge summary, from the Fayetteville, North Carolina VA Medical Center (VAMC), showing the Veteran was admitted for seven days; diagnoses included depressive disorder, unspecified anxiety disorder and rule out PTSD.  

Dr. E.W.H. also completed a PTSD Disability Benefits Questionnaire in January 2014, noting diagnoses of PTSD and major depression.  Dr. E.W.H. opined that the Veteran suffered from total occupational and social impairment.  A GAF score of 35 was supplied.  Dr. E.W.H. listed psychiatric-based symptoms that the Veteran exhibited, but did not provide a rationale for his finding of total impairment.  

A review of the record found that beginning as early as in November 2005, the appellant's treating psychiatrist, Dr. W.W.H., has assigned GAF scores as low as 30.  However, on April 2011 and July 2013 VA examinations, GAF scores of 58 and 50, respectively, were assigned, reflecting more moderate symptomatology.  The medical evidence is also unclear regarding what affect the Veteran's service-connected acquired psychiatric disorder prevents him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  There is clearly a conflict in the evidence regarding the degree of disability that is due to the service-connected disability.  A medical opinion is needed to reconcile the conflicting private and VA examination reports.

The Veteran's only service-connected disability is the psychiatric claim on appeal; he does not currently meet the schedular criteria for assignment of a TDIU.  However, adjudication of the that claim may affect whether the schedular criteria are met. 

Nevertheless, it is VA policy to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) . 38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If after development and readjudication of the increased rating claim on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, dating from March 2014 to the present. 

2.  Obtain all treatment records associated with treatment afforded the Veteran by Dr. E.W.H. since November 2005.  After securing the updated release, obtain these records.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the purpose of determining the current severity of the service-connected acquired psychiatric disorder.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should address the GAF scores of 30 and 35 assigned by the Dr. E.W. H., and the contrasting ones supplied by the VA examiners in April 2011 and July 2013.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims for increased rating, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand. 

5.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected psychiatric disability renders him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

6.  Then readjudicate the Veteran's claims, to include TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

